Citation Nr: 0937030	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  04-37 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from June 1977 to March 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). It was previously the subject of an April 2007 remand 
for additional development. 

Although this matter was certified for review of the 
Veteran's claim of service connection for PTSD, applicable 
law provides that certification is for administrative 
purposes and does not serve to either confer or deprive the 
Board of jurisdiction of an issue. 38 C.F.R. § 19.35.  

Since the April 2007 Board remand, the U.S. Court of Appeals 
for Veterans Claims (Court) held that in claims involving 
unrepresented Veterans, the Board must broadly construe 
claims, and in the context of psychiatric disorders must 
consider other diagnoses for service connection when the 
medical record so reflects.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  The issue on the title page of this remand 
reflects the expanded issue on appeal as a result of the 
Clemons decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

This claim is remanded to afford the Veteran a VA psychiatric 
examination. In Clemons, as noted above, the Court held that 
a claimant cannot be held to a "hypothesized diagnosis - one 
he is incompetent to render" when determining what his 
actual claim may be. The Court further stated that the Board 
should have considered alternative current conditions within 
the scope of the filed claim. Id. Thus, VA must consider 
other psychiatric diagnoses that may be related to in-service 
events. Id.

The medical record shows an extensive history of clinical 
psychiatric treatment for the Veteran, including diagnoses of 
major depressive disorder and a cognitive disorder, among 
others. The Veteran's private physician, S.D., MD suggested 
in an April 2001 treatment note that the Veteran's present 
psychiatric disorder may be related to an active service 
motorcycle injury. 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
addressed the four elements that must be considered in 
determining whether a VA medical examination must be provided 
as required by 38 U.S.C.A. § 5103A. Specifically, the Court 
held that the third element, indication the current 
disability or symptoms may be associated with service, 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between the 
two. The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggests a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation. Id. 

After considering the Court decisions in McLendon and 
Clemmons, the Board finds that VA examination is necessary. 
38 C.F.R. § 3.159; McLendon, and Clemmons, supra. The purpose 
of the VA examination is to ascertain the Veteran's 
psychiatric diagnosis or diagnoses in accordance with the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV) and determine if any psychiatric diagnosis 
is related to events occurring during active service. 

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received 
any VA, non-VA, or other psychiatric 
medical treatment that is not evidenced by 
the current record. The Veteran should be 
provided with the necessary authorizations 
for the release of any treatment records 
not currently on file. The AMC/RO should 
then obtain these records and associate 
them with the claims folder.

2. The AMC/RO should arrange for the 
Veteran to undergo a VA psychiatric 
examination. The following considerations 
will govern the examination:

(a) The Veteran's claims folder, and 
a copy of this remand, will be 
available to the examiner, who must 
acknowledge receipt and review of 
these materials in any report 
generated as a result of this remand. 
The examiner is directed to review 
service treatment records, dated June 
1981, reflecting treatment for a 
motorcycle accident and August 1981 
personnel records reflecting a bar to 
enlistment and issuance of two 
Article 15s. 

(b) The examiner must review the 
claims file, interview the Veteran, 
and perform a mental status 
examination. After completing the 
actions above, the examiner must 
determine the Veteran's current 
psychiatric diagnosis or diagnoses in 
accordance with the Diagnostic and 
Statistical Manual of Mental 
Disorders, 4th Edition (DSM-IV). 

(c) For each DSM-IV diagnosis given, 
the examiner must state whether it is 
related to the Veteran's period of 
active service. All opinions must be 
stated in terms of scientific 
certainty and accompanied by a 
scientific rationale. If the examiner 
is unable to give an opinion without 
resort to speculation, he or she must 
so state. 

3.  After completion of the above, and any 
additional development of the evidence that 
the agency of original jurisdiction may 
deem necessary, the RO/AMC should review 
the record, to include all evidence 
received since the July 2009 Supplemental 
Statement of the Case and readjudicate the 
claim for service connection for PTSD in 
consideration of the Court's Clemons 
decision. See Clemons, supra. If any 
benefit sought remains denied, the Veteran 
and his representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




